DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim recites “wherein he travel route” (emphasis added) in line 1. The word “he” appears to be a typographical error for the word “the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “[a] method for ascertaining a liquid depth of a liquid accumulation on a travel path of a vehicle in front of the vehicle” (lines 1-3) (emphasis added). It is unclear which element is “in front of the vehicle”: the liquid depth, the liquid accumulation, the travel path, or the vehicle. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the “liquid accumulation” to be “in front of the vehicle.” 

Regarding claims 2-5 and 11, the claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Regarding claim 6, the claim recites “the liquid depth” in line 8. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 7-10 and 12, the claims depend from claim 6 and are therefore rejected for the same reasons as claim 6 above, as they do not cure the deficiencies of claim 6 noted above. 

Further regarding claim 7, the claim recites “an image detection device” in lines 7-8. Claim 7 depends from claim 6, which also recites “an image detection device” in lines 5-6. It is unclear if the image detection device recited in claim 7 is the same as the image detection device recited in claim 6. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the two elements to be the same. Should Applicant desire this interpretation, Examiner suggests amending the limitation in claim 7 to read as “the image detection device.” 

Further regarding claim 8, the claim requires “the redetermined liquid depth” in line 5. Claim 8 depends from claim 7, which recites “plausibilize and/or redetermine the liquid depth of the liquid accumulation.” That is, claim 8 does not require the method for redetermined the liquid depth, and can instead plausibilize the liquid depth. Therefore, the “redetermined liquid depth” is not positively recited in claim 7. As such, it is unclear in claim 8 if redetermining the liquid depth is now a required element of the claimed method or not. 
Appropriate clarification is required. 

Further regarding claim 9, the claim depends from claim 8 and is therefore rejected for the same reason as claim 8 above, as claim 9 does not cure the deficiencies of claim 8 noted above. 
Claim 9 further recites “the redetermined liquid depth” in lines 5-6. As noted above in the rejection of claim 8, it is unclear if redetermining the liquid depth is now a required element of the claimed method or not.
The claim further recites “a parameter representing the redetermined liquid depth” in lines 5-6. Claim 8 also recites “a parameter representing the redetermined liquid depth” in lines 4-5. It is unclear if the “a parameter” recited in claim 9 is the same as the “parameter” recited in claim 8, or a different parameter. Appropriate clarification is required. Should Applicant desire the two elements to be the same, Examiner suggests amending claim 9 to recite “the parameter representing the redetermined liquid depth.” 

Regarding claim 13, the claim recites “[a] control device configured to ascertain a liquid depth of a liquid accumulation on a travel path of a vehicle in front of the vehicle” (lines 1-3) (emphasis added). It is unclear which element is “in front of the vehicle”: the liquid depth, the liquid accumulation, the travel path, or the vehicle. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the “liquid accumulation” to be “in front of the vehicle.” 

Regarding claim 14, the claim recites “a computer program for ascertaining a liquid depth of a liquid accumulation on a travel path of a vehicle in front of the vehicle” (lines 2-4) (emphasis added). It is unclear which element is “in front of the vehicle”: the liquid depth, the liquid accumulation, the travel path, or the vehicle. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the “liquid accumulation” to be “in front of the vehicle.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites “ascertaining the liquid depth of the liquid accumulation by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without the liquid accumulation.” This limitation, when read in light of the specification, is a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
This judicial exception is not integrated into a practical application because the claimed abstract idea is not applied by way of a particular machine or to effect a transformation in state, nor to improve the functioning of a computer or technical field, but merely generally linked to a particular technological environment (see MPEP 2106.05). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites a step of “reading in a current image of a vehicle-external region of the travel path … in which the liquid accumulation is present.” This step is a step of data gathering, which is merely insignificant extra-solution activity (see MPEP 2106.05(g)). The collection of available data using known methods and techniques has been determined as being within the realm of abstract ideas and not enough to render an abstract idea patent-eligible (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)). 
The claim recites an additional element of a “image detection device.” This element, when read in light of the specification, is a conventional sensor being used in its conventional manner to collect data. As such, the element does not amount to significantly more than the abstract idea. 
The claim also recites an additional element of a “storage device.” This element, when read in light of the specification, is a generic computing component. The invocation of generic computing components does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)). 

Regarding claim 2, the claim recites “updating the stored image in the storage device earlier in time than the comparing step, the updating step being performed at least once a day and/or in weather-dependent fashion.” The storage and retrieving of information in memory has been held as being a well-understood, routine, and conventional function that amounts to insignificant extra-solution activity (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015)).
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 3, the claim recites “a comparison is carried out between an identified topographic elevation of the travel path and/or a liquid accumulation surface from the current image, and an identified topographic elevation of the travel path and/or of the liquid accumulation surface from the stored image, to ascertain the liquid depth.” As noted above in the rejection of claim 1, this comparison step, when read in light of the specification, is still a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 4, the claim recites “a depth profile of the travel path in a region of the liquid accumulation is ascertained.” As noted above in the rejection of claim 1, this comparison step, when read in light of the specification, is still a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 5, the claim recites “furnishing an indication signal to be outputted to an indicating device of the vehicle, the indication signal representing the ascertained liquid depth of the liquid accumulation and/or a subsurface contour beneath a liquid accumulation surface.” The display of analyzed information alone has been determined as being not enough to render an abstract idea patent-eligible (see Electric Power Group). Furthermore, the transmission of data has also been held as a well-understood, routine, and conventional function that amounts to insignificant extra-solution activity (see MPEP 2106.05). 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 6, the claim recites “ascertaining the liquid depth of the liquid accumulation by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without a liquid accumulation; and ascertaining the travel trajectory of the vehicle, which represents a travel route through the liquid accumulation, using the ascertained liquid depth of the liquid accumulation.” These limitations, when read in light of the specification, are mental processes in the form of judgements and/or evaluations capable of being performed in the human mind. 
This judicial exception is not integrated into a practical application because the claimed abstract idea is not applied by way of a particular machine or to effect a transformation in state, nor to improve the functioning of a computer or technical field, but merely generally linked to a particular technological environment (see MPEP 2106.05). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites a step of “reading in a current image of a vehicle-external region of the travel path … in which the liquid accumulation is present.” This step is a step of data gathering, which is merely insignificant extra-solution activity (see MPEP 2106.05(g)). The collection of available data using known methods and techniques has been determined as being within the realm of abstract ideas and not enough to render an abstract idea patent-eligible (see Electric Power Group).  
The claim recites an additional element of a “image detection device.” This element, when read in light of the specification, is a conventional sensor being used in its conventional manner to collect data. As such, the element does not amount to significantly more than the abstract idea. 
The claim also recites an additional element of a “storage device.” This element, when read in light of the specification, is a generic computing component. The invocation of generic computing components does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)). 

Regarding claim 7, the claim recites “plausibilize and/or redetermined the liquid depth of the liquid accumulation.” This limitation, when read in light of the specification, is still a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
The claim further recites “detecting at least one rolling motion and/or pitching motion of the vehicle upon passage through the liquid accumulation … the pitching motion and/or the rolling motion being detected by an image detection device and/or an inertial detection device.” The collection of available data using known methods and techniques has been determined as being within the realm of abstract ideas and not enough to render an abstract idea patent-eligible (see Electric Power Group). 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 8, the claim recites “outputting a storage signal to an interface with the storage device to add to the stored image a parameter representing the redetermined liquid depth.” The storage and retrieving of information in memory has been held as being a well-understood, routine, and conventional function that amounts to insignificant extra-solution activity (see Versata Dev. Group, Inc. v. SAP Am., Inc.). 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 9, the claim recites “furnishing a transmitted signal using the storage signal to transmit, to at least one further vehicle and/or to a cloud unit, a parameter representing the redetermined liquid depth.” The transmission of data has been held as a well-understood, routine, and conventional function that amounts to insignificant extra-solution activity (see MPEP 2106.05). 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 10, the claim recites “the travel route being ascertained, in the ascertaining the travel trajectory step, using a vehicle geometry parameter of the vehicle, the vehicle geometry parameter including a wheelbase of vehicle, and/or a permissible fording depth, and/or a ground clearance beneath the vehicle.” This limitation is again still a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 13, the claim recites “ascertain the liquid depth of the liquid accumulation by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without the liquid accumulation.” This limitation, when read in light of the specification, is a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
This judicial exception is not integrated into a practical application because the claimed abstract idea is not applied by way of a particular machine or to effect a transformation in state, nor to improve the functioning of a computer or technical field, but merely generally linked to a particular technological environment (see MPEP 2106.05). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites a step of “read in a current image of a vehicle-external region of the travel path … in which the liquid accumulation is present.” This step is a step of data gathering, which is merely insignificant extra-solution activity (see MPEP 2106.05(g)). The collection of available data using known methods and techniques has been determined as being within the realm of abstract ideas and not enough to render an abstract idea patent-eligible (see Electric Power Group). 
The claim recites an additional element of a “image detection device.” This element, when read in light of the specification, is a conventional sensor being used in its conventional manner to collect data. As such, the element does not amount to significantly more than the abstract idea. 
The claim also recites an additional element of a “storage device.” This element, when read in light of the specification, is a generic computing component. The invocation of generic computing components does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)). 
The claim also recites an additional element of a “control device.” This element, recited at a high level of generality, when read in light of the specification, is a generic computing component. The invocation of generic computing components does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)).

Regarding claim 14, the claim recites “ascertaining the liquid depth of the liquid accumulation by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without the liquid accumulation.” This limitation, when read in light of the specification, is a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
This judicial exception is not integrated into a practical application because the claimed abstract idea is not applied by way of a particular machine or to effect a transformation in state, nor to improve the functioning of a computer or technical field, but merely generally linked to a particular technological environment (see MPEP 2106.05). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites a step of “reading in a current image of a vehicle-external region of the travel path … in which the liquid accumulation is present.” This step is a step of data gathering, which is merely insignificant extra-solution activity (see MPEP 2106.05(g)). The collection of available data using known methods and techniques has been determined as being within the realm of abstract ideas and not enough to render an abstract idea patent-eligible (see Electric Power Group). 
The claim recites an additional element of a “image detection device.” This element, when read in light of the specification, is a conventional sensor being used in its conventional manner to collect data. As such, the element does not amount to significantly more than the abstract idea. 
The claim also recites an additional element of a “storage device.” This element, when read in light of the specification, is a generic computing component. The invocation of generic computing components does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)). 
The claim also recites an additional element of a “control unit.” This element, recited at a high level of generality, when read in light of the specification, is a generic computing component. The invocation of generic computing components does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)).
The claim also recites an additional element of a “non-transitory machine-readable storage medium.” This element, recited at a high level of generality, when read in light of the specification, is a generic computing component. The invocation of generic computing components does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)).

Examiner’s Note: Examiner notes that claims 11-12 have not been rejected under 35 U.S.C. 101. Claims 11 and 12 recite controlling a steering and/or drive and/or brake unit of the vehicle on the basis of the results of the abstract idea. These limitations are indicative of a practical application, as the abstract idea is used to effect a transformation in state of the vehicle. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (United States Patent Application Publication No. US 2019/0129435 A1) [hereinafter “Madsen”] in view of Hermann (DE 102017009594 A1) [note that the English translation being relied upon herein is attached to this Office action].

Regarding claim 1, Madsen teaches a method for ascertaining a liquid depth of a liquid accumulation on a travel path of a vehicle in front of the vehicle (see [0014], [0034]-[0042], and [0045]-[0049]), the method comprising the following steps:
reading in a current image of a vehicle-external region of the travel path, detected by an image detection device of the vehicle, in which the liquid accumulation is present (see [0022] and [0032]-[0049]); and
ascertaining the liquid depth of the liquid accumulation (see [0047]-[0049]). 

Madsen does not expressly teach the liquid depth of the liquid accumulation is ascertained by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without the liquid accumulation. Madsen teaches referencing a previous 3D terrain map image to identify features (see [0047]-[0049]), but does not expressly teach this is how the liquid depth is determined. 
Hermann generally also teaches a method for detecting the water depth of an accumulation of water on a roadway (see [0001]). Hermann teaches an image of the liquid accumulation is detected and compared to a previously-gathered image of the roadway without liquid accumulation in order to determine the depth of the liquid accumulation (see [0006] and [0012]-[0015]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Madsen so as to ascertain the liquid depth of the liquid accumulation by comparing the current image with an image that is stored I a storage device and represents the vehicle-external region without the liquid accumulation, in view of Hermann, as Hermann teaches doing so provides an improved manner of determining the depth of the liquid accumulation (see [0003] of Hermann). 

Regarding claim 2, the combination of Madsen and Hermann further teaches updating the stored image in the storage device earlier in time than the comparing step, the updating step being performed at least one a day (see [0045]-[0054] of Madsen, specifically “continuously updating the model of the terrain presented in the 3D map”). 

Regarding claim 3, the combination of Madsen and Hermann further teaches in the comparing step, a comparison is carried out between an identified topographic elevation of a liquid accumulation surface from the current image and an identified topographic elevation of the travel path from the stored image to ascertain the liquid depth (see [0012]-[0015] of Hermann). 

Regarding claim 4, the combination of Madsen and Hermann further teaches I the comparing step, a depth profile of the travel path in a region of the liquid accumulation is ascertained (see [0045]-[0054] of Madsen and [0012]-[0015] of Hermann). 

Regarding claim 5, the combination of Madsen and Hermann further teaches furnishing an indication signal to be outputted to an indicating device of the vehicle, the indication signal representing the ascertained liquid depth of the liquid accumulation (see [0007] and [0016] of Hermann; see also [0024] and [0033]-[0036] of Madsen).

Regarding claim 6, the combination of Madsen and Hermann, as applied to claim 1 above, teaches a method for ascertaining a travel trajectory through a liquid accumulation on a travel path in front of a vehicle (see [0014], [0034]-[0042], and [0045]-[0049] of Madsen), the method comprising the following steps:
reading in a current image of a vehicle-external region of the travel path, detected by an image detection device of the vehicle, in which the liquid accumulation is present (see [0022] and [0032]-[0049] of Madsen); and
ascertaining the liquid depth of the liquid accumulation by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without a liquid accumulation (see [0047]-[0049] of Madsen, [0012]-[0015] of Hermann, and the rejection of claim 1 above); and
ascertaining the travel trajectory of the vehicle, which represents a travel route through the liquid accumulation, using the ascertained liquid depth of the liquid accumulation (see [0049] of Madsen). 

Regarding claim 10, the combination of Madsen and Hermann further teaches the travel route being ascertained, in the ascertaining the travel trajectory step, using a vehicle geometry parameter of the vehicle, the vehicle geometry parameter including a wheelbase of vehicle (see [0049]-[0050] of Madsen). 

Regarding claim 11, the combination of Madsen and Hermann further teaches controlling a steering unit of the vehicle depending on the ascertained liquid depth of the liquid accumulation (see [0031], [0042]-[0050], and [0061]-[0067] of Madsen). 

Regarding claim 12, the combination of Madsen and Hermann further teaches controlling a steering unit of the vehicle depending on the ascertained liquid depth of the liquid accumulation (see [0031], [0042]-[0050], and [0061]-[0067] of Madsen). 

Regarding claim 13, the combination of Madsen and Hermann, as applied to claim 1 above, teaches a control device configured to ascertain a liquid depth of a liquid accumulation on a travel path of a vehicle in front of the vehicle (processor B110 of Madsen; see [0014], [0034]-[0042], and [0045]-[0049] of Madsen), the control unit configured to:
read in a current image of a vehicle-external region of the travel path, detected by an image detection device of the vehicle, in which the liquid accumulation is present (see [0022] and [0032]-[0049] of Madsen); and
ascertain the liquid depth of the liquid accumulation by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without a liquid accumulation (see [0047]-[0049] of Madsen, [0012]-[0015] of Hermann, and the rejection of claim 1 above).

Regarding claim 14, the combination of Madsen and Hermann, as applied to claim 1 above, teaches a non-transitory machine-readable storage medium on which is stored a computer program for ascertaining a liquid depth of a liquid accumulation on a travel path of a vehicle in front of the vehicle (see [0014], [0019], [0034]-[0042], and [0045]-[0049] of Madsen), the computer program, when executed by a control unit, causing the control unit to perform the following steps:
reading in a current image of a vehicle-external region of the travel path, detected by an image detection device of the vehicle, in which the liquid accumulation is present (see [0022] and [0032]-[0049] of Madsen); and
ascertaining the liquid depth of the liquid accumulation by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without a liquid accumulation (see [0047]-[0049] of Madsen, [0012]-[0015] of Hermann, and the rejection of claim 1 above).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Madsen and Hermann, as applied to claim 1 above, and further in view of Owen et al. (United States Patent Application Publication No. US 2018/0215381 A1) [hereinafter “Owen”].

Regarding claim 7, the combination of Madsen and Hermann, as applied to claim 1 above, teaches detecting at least one rolling motion of the vehicle upon passage through the liquid accumulation, the pitching motion being detected by an inertial detection device (see [0069]-[0070] and [0083] of Madsen). 
The combination of Madsen and Hermann teaches the rolling motion is used to identify terrain features (see [0083]), but does not specify it is used in determining the depth of the liquid accumulation.
Owen also generally teaches a method for controlling a road vehicle when traveling through water (see Abstract). Owen teaches that in addition to using distance sensors, the liquid depth is further refined by using inertial sensors that detect rolling motions of the vehicle to determine the depth of the water (see [0053]). Owen teaches this helps to refine the depth calculation by considering terrain slope (see again [0053]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Madsen and Hermann so as to redetermined the liquid depth of the liquid accumulation using the detected rolling motion of the vehicle, in view of Owen, as Owen teaches doing so allows the system to consider the terrain slope and therefore leads to a better estimate of the liquid depth. 

Regarding claim 8, the combination of Madsen, Hermann, and Owen further teaches outputting a storage signal to an interface with the storage device to add to the stored image a parameter representing the redetermined liquid depth (see [0045]-[0054] of Madsen).

Regarding claim 9, the combination of Madsen, Hermann, and Owen further teaches furnishing a transmitted signal using the storage signal to transmit, to at least one further vehicle and/or to a cloud unit, a parameter representing the redetermined liquid depth (see [0045]-[0054] of Madsen). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Anezaki (US 2019/0351911 A1) generally teaches:
This vehicle is capable of autonomously traveling through a path and includes: an input unit configured to receive elevation information of the path; a sensor configured to detect a water surface in a traveling direction; and an output unit. When a water depth at a location in the traveling direction along a predetermined path is estimated to be equal to or greater than a predetermined value on the basis of the elevation information of the predetermined path received by the input unit and the water surface detected by the sensor while the vehicle autonomously travels along the predetermined path, the output unit provides a warning about a possibility of a submergence.

Elie et al. (US 2017/0293814 A1) generally teaches:
A method of inspecting a road for substances includes generating a flash of infra-red light at a wavelength to illuminate a portion of the road. The wavelength corresponds to an absorption wavelength of a substance to be detected. The method further includes, in response to a difference in backscatter intensity of an image of the portion captured during the flash and an image of the portion captured before or after the flash being greater than a threshold amount, outputting a signal indicating presence of the substance on the portion.

Di Miro et al. (US 2016/0264142 A1) generally teaches:
The invention relates to a method and to a device, in particular a control and evaluation unit, for recognizing a water passage or a high water level for a vehicle, which has, as a drive, an internal combustion engine having an exhaust train, in which the functionality of an emission control system is monitored or controlled by at least one exhaust sensor and the exhaust sensor is operated at least intermittently at high temperatures and has thermal shock susceptibility by design. According to the invention, a water recognition criterion is determined based on one or a plurality of distance sensors and, at critical values of the water level which are predicted or have already been reached, protective measures are initiated for the emissions control system of the vehicle or in for the exhaust sensor or exhaust sensors arranged in the exhaust duct. Damage to exhaust sensors or to components of the emissions control system as a result of the severe cooling upon contact with water can thus be minimized. In addition, misinformation of the exhaust sensors due to a thermal shock and a possible accompanying malfunction can also be recognized by said anticipatory protective measures and correspondingly suppressed.

Yokoyama et al. (US 2022/0009502 A1) generally teaches:
A road-surface state determination apparatus for a vehicle is provided. The road-surface state determination apparatus includes an acquiring unit and a control unit. The acquiring unit acquires, as a first detection signal, information on a changed pixel of which a luminance value changes based on an absolute displacement of a road-surface state or a relative displacement of the road-surface state relative to a moving vehicle. The control unit determines a type of the road-surface state using the first detection signal.

Stein et al. (US 2019/0325595 A1) generally teaches:
System and techniques for vehicle environment modeling with a camera are described herein. A time-ordered sequence of images representative of a road surface may be obtained. An image from this sequence is a current image. A data set may then be provided to an artificial neural network (ANN) to produce a three-dimensional structure of a scene. Here, the data set includes a portion of the sequence of images that includes the current image, motion of the sensor from which the images were obtained, and an epipole. The road surface is then modeled using the three-dimensional structure of the scene.



Zhao et al. (US 10082795 B2) generally teaches:
A method for determining a thickness of water on a path of travel. A plurality of images of a surface of the path of travel is captured by an image capture device over a predetermined sampling period. A plurality of wet surface detection techniques are applied to each of the images. A detection rate is determined in real-time for each wet surface detection technique. A detection rate trigger condition is determined as a function of a velocity of the vehicle for each detection rate. The real-time determined detection rate trigger conditions are compared to predetermined detection rate trigger conditions in a classification module to identify matching results pattern. A water film thickness associated with the matching results pattern is identified in the classification module. A water film thickness signal is provided to a control device. The control device applies the water film thickness signal to mitigate the wet surface condition.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669